Citation Nr: 9915006	
Decision Date: 05/27/99    Archive Date: 06/07/99

DOCKET NO.  98-01 564A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for bilateral sensorineural 
hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty in the Armed Forces from 
January 1964 to January 1966, including service in Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which denied the benefits 
sought on appeal.  


FINDING OF FACT

There is no competent medical evidence of a nexus or link 
between current bilateral sensorineural hearing loss and an 
in-service disease or injury, to include alleged noise 
exposure therein.  


CONCLUSION OF LAW

The claim for bilateral sensorineural hearing loss is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran maintains that his bilateral sensorineural 
hearing loss was caused by his exposure to gunfire and loud 
noise from heavy equipment he drove while on active duty.  

The veteran served his entire active duty service in the 
Army.  His military personnel records show that he had a 
military specialty of heavy equipment operator.  Those 
records also show that he was always assigned to 
transportation units and that he was a supply handler for his 
entire service time, except for less than one month when he 
was a stevedore.  

The veteran's service medical records reflect that the 
veteran's hearing was tested at enlistment in December 1963.  
Air conduction pure tone thresholds, in decibels (converted 
to ISO units), were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
-
0
LEFT
55
55
45
-
20

The examiner noted that the veteran had an impairment of 
hearing that was not considered disqualifying.  The 
subsequent service medical records are completely negative 
for any complaints relative to hearing loss.  

The audiometric evaluation performed at the veteran's 
separation from active duty in January 1966 revealed pure 
tone thresholds, in decibels (converted to ISO units) as 
follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
-
5
LEFT
15
10
10
-
5

In November 1996, the veteran filed his original claim for 
hearing loss.  In support of that claim, he submitted an 
audiological evaluation report from Fayetteville 
Otolaryngology, dated in January 1997.  The pure tone 
thresholds elicited during the evaluation appear in an 
uninterpreted graph for which numerical figures were not 
provided; however, the chart appears reflect that pure tone 
thresholds in each ear were all 30 decibels or greater.  The 
reported speech discrimination was 96 percent in the right 
ear and 20 percent n the left ear.

The veteran related that he had failed hearing tests, which 
were part of the Kelly Springfield Tire Company's physical 
examinations, sometime between 1966 and 1967, and again in 
July 1978.  In a March 1997 reply letter for those records, 
the company representative related that there were no medical 
records pertaining to the veteran.  

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service or, if pre-existing active 
service, was aggravated therein.  See 38 U.S.C.A. §§ 1110, 
1131, 1153; 38 C.F.R. §§ 3.303, 3.306.  Under the provisions 
of 38 C.F.R. § 3.385 (1998), impaired hearing is considered 
by the VA to be a disability when the auditory threshold in 
any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 
Hertz is 40 decibels or greater; the thresholds for at least 
three of these frequencies are 26 or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.

The preliminary question to be answered, however, is whether 
the veteran has presented evidence of a well-grounded claim.  
A well-grounded claim is not necessarily a claim that will 
ultimately be deemed allowable.  It is a plausible claim, 
properly supported with evidence.  See 38 U.S.C.A. § 5107(a); 
Epps v. Gober, 126 F.3d 1464 (1997); Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  In the absence of evidence of a 
well-grounded claim, there is no duty to assist the veteran 
in developing the facts pertinent to the claim, and the claim 
must fail.  See Slater v. Brown, 9 Vet. App. 240, 243 (1996); 
Gregory v. Brown, 8 Vet. App. 563, 568 (1996) (en banc); 
Grivois v. Brown, 6 Vet. App. 136, 140 (1994); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  

In order for a claim for service connection to be well-
grounded, there must be competent evidence (lay or medical, 
as appropriate) of:  (1) a current disability; (2) an in-
service injury or disease; and (3) a nexus between the 
current disability and the in-service injury or disease.  See 
Epps, 126 F.3d  at 1468; see also Caluza v. Brown, 
7 Vet. App. 498, 506 (1995). 

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under he court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded or reopened on 
the basis of 38 C.F.R. § 3.303(b) if the condition is 
observed during service or any applicable presumption period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 498 
(1997).  

Although, as noted above, some of the relevant data has not 
been interpreted, the private audiological report of record 
appears to reflect current hearing loss meeting the criteria 
of 3.385 in each ear; hence, the current disability criterion 
of a well-grounded claim appears to be met with respect to 
each ear.  The question remains, however, as to whether there 
is a medically sound basis for attributing such hearing loss 
in either or both ears to service.  See Hensley v. Brown, 5 
Vet. App. 155, 159 (1993).  Significantly, however, the 
evidence of record does not establish a medical nexus between 
the hearing loss currently reflected in either ear and his 
military service.

As regards the veteran's right ear, the veteran's service 
medical records are entirely negative for any complaints, 
findings, or diagnosis of hearing loss.  While the absence of 
in-service right ear hearing loss is not fatal to the claim, 
see Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992), the 
Board would note that no right ear hearing loss was shown for 
many years after discharge from service, and there is no 
competent medical evidence or opinion suggesting that any 
current right ear hearing loss is related to the veteran's 
active military service.  

Furthermore, as regards the left ear, the Board notes that 
the veteran's enlistment audiometric evaluation indicates 
impaired hearing in the left ear.  These findings are 
questionable, inasmuch as essentially normal hearing in the 
left ear was shown at separation.  However, even assuming, 
arguendo, that the veteran had a left ear hearing loss at 
entry into service (and, thus, a preexisting disability), 
there is no medical evidence whatseover to indicate that such 
disability underwent a permanent increase in severity due to 
service.  See 38 C.F.R. § 3.306.  On the contrary, a 
comparison of entrance and separation examination reports 
would indicate improvement in left ear hearing acuity during 
service, and there is no medical opinion attributing any 
current left ear hearing loss to service.  Thus, there 
similarly is no competent evidence of a nexus between current 
left ear hearing hearing loss and the veteran's active 
military service.  

The only evidence connecting his bilateral hearing loss, 
first medically documented thirty years after his separation 
from active duty, is the veteran's own unsubstantiated 
contentions.  Even if his assertions of exposure to noise 
from heavy construction equipment and gunfire were accepted 
as having occurred while he was on active duty, his claim 
would still fail in the absence of a medical opinion linking 
that alleged noise exposure to his current hearing loss.  
While the veteran may well believe that his currently claimed 
bilateral hearing loss is related to service, the Board would 
emphasize that it is the province of trained health care 
professionals to enter conclusions that require medical 
opinion, such as the etiology of that disability.  As the 
veteran is a lay person without medical training or 
expertise, he is not competent to render an opinion on a 
medical matter (here, medical causation); hence, his 
contentions in this regard have no probative value.  See 
Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 292, 294-95 (1991).  A claim must be 
supported by evidence and sound medical principles, not just 
assertions.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  

Thus, the Board must conclude that the veteran has not 
submitted evidence sufficient to justify a belief by a fair 
and impartial individual that his claim for service 
connection for bilateral sensorineural hearing loss is well 
grounded.  As the duty to assist has not been triggered by 
evidence of a well-grounded claim, there is no duty to assist 
the veteran in developing the record to support his claim for 
service connection.  See Epps, 126 F.3d at 1468.  
Furthermore, the Board is aware of no circumstances that 
would put the VA on notice that any additional relevant 
evidence may exist which could be obtained that, if true, 
would well-ground the veteran's service connection claim.  
See McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).

The Board acknowledges that the RO did not clearly deny the 
veteran's claim as not well grounded.  However, even when a 
RO does not specifically address the question whether a claim 
is well grounded but rather, as here, appears to proceed to 
adjudication on the merits, there is no prejudice to the 
veteran solely from the omission of the well-grounded 
analysis.  See Meyer v. Brown, 9 Vet. App. 425, 432 (1996).  
This is particularly true in light of the fact that the RO 
informed the veteran of the legal requirement of submitting a 
well-grounded claim in its May 1997 Statement of the Case.  
The Board finds that the duty to inform the veteran of 
evidence needed to complete his application for benefits has 
been met.  See 38 C.F.R. § 5103; Robinette, 8 Vet. App. at 
77-78.  


ORDER

In the absence of evidence of a well-grounded claim, service 
connection for bilateral sensorineural hearing loss is 
denied.  



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 

